NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    WILLIAM KEVIN MILES, Appellant.

                             No. 1 CA-CR 16-0061
                               FILED 11-29-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-111849-001
                The Honorable Alfred M. Fenzel, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Adele Ponce
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant
                            STATE v. MILES
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.


G O U L D, Judge:

¶1           William Kevin Miles (“Defendant”) appeals from his
convictions and sentences for one count of possession of dangerous drugs
and one count of possession of drug paraphernalia. He argues he was not
competent to stand trial. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Defendant entered the U.S. Bank branch in downtown
Phoenix. Because he was acting erratically, bank personnel went to the
Phoenix Police office located across the hallway in the same building and
asked officers to help remove Defendant from the bank. The officers
contacted Defendant as he was heading out of the building. They asked
Defendant for some identification and he provided his driver’s license.
When the officers ran a records check they discovered Defendant had an
outstanding warrant, so they arrested him and performed a search incident
to arrest.

¶3             During the search, the officers found a pack of cigarettes in
Defendant’s left front pant pocket and a glass pipe in his right front pocket.
Concealed in the cigarette pack was a plastic Ziploc bag containing a white
crystalline substance that was later determined to be methamphetamine.
As a result, Defendant was charged with one count each of possession of
dangerous drugs, a class 4 felony, and possession of drug paraphernalia, a
class 6 felony.

¶4            Shortly after he was charged, Defendant’s counsel requested
a Rule 11 evaluation. The court granted Defendant’s request and appointed
two mental health experts to perform the evaluations. However, before he
was evaluated, Defendant’s counsel withdrew the motion, stating that
Defendant understood the charges and could assist in his defense.

¶5           A few months later, Defendant’s counsel again requested a
Rule 11 evaluation. Defense counsel explained that Defendant appeared to
be psychotic, was responding to internal stimuli and suffering from


                                      2
                            STATE v. MILES
                           Decision of the Court

auditory hallucinations, and was expressing delusions of grandeur. The
court granted Defendant’s motion and again appointed two mental health
experts to examine Defendant. The State and Defendant later stipulated the
court could determine Defendant’s competency based on the report of one
expert, psychologist Bennette Dawson.

¶6             Dawson found Defendant to be competent to stand trial. Her
report explained that Defendant exhibited an understanding of the roles of
the parties and the legal charges and potential sentences he was facing. The
court entered findings that Defendant understood the proceedings and was
able to assist his counsel with his defense. Accordingly, the court found
Defendant competent.

¶7           On the first day of trial, before jury selection began,
Defendant’s counsel again raised the issue of Defendant’s competency.
Defense counsel expressed concerns over Defendant’s comprehension of
the proceedings and informed the court Defendant was making statements
that were not based in reality. The court engaged in a colloquy with
Defendant, questioning him regarding the roles of the parties and the
nature of the proceedings. Defendant recalled the incident giving rise to
the charges against him and was aware of the nature of the charges.
Defendant also displayed awareness of the fact that he had undergone a
previous mental health evaluation and he was found competent. The court
found reasonable grounds did not exist to order another Rule 11 evaluation.

¶8            The court proceeded with trial. Defendant testified during
the presentation of his case. During his testimony he expressed the belief
that he was the CEO of the U.S. Bank branch he was in on the day he was
arrested and that he owned 5,000 companies. When questioned regarding
his possession of the methamphetamine and pipe, Defendant explained
that he was unaware of the drugs concealed in the cigarette pack, and that
he had confiscated the pipe from one of his apartment complexes and
intended to safely dispose of it.

¶9            Defendant was convicted on both counts and sentenced to
concurrent sentences of 4.5 years for possession of methamphetamine and
1 year for possession of drug paraphernalia. He timely appealed.

                              DISCUSSION

¶10         Defendant argues the court erred by denying his request for
a Rule 11 competency determination during trial and by failing to order
Defendant be evaluated sua sponte following his testimony.



                                     3
                             STATE v. MILES
                            Decision of the Court

¶11            We review a trial court’s determination of competency for an
abuse of discretion. State v. Lewis, 236 Ariz. 336, 340, ¶ 8 (App. 2014). We
do not reweigh the evidence. Id. Considering the facts in the light most
favorable to sustaining the court’s findings, “‘[w]e must determine whether
reasonable evidence supports the trial court’s finding that the defendant
was competent.’” Lewis, 236 Ariz. at 340, ¶ 8 (quoting State v. Glassel, 211
Ariz. 33, 44, ¶ 27 (2005)).

¶12            “A defendant has a due process ‘right not to be tried or
convicted while incompetent.’” State v. Kuhs, 223 Ariz. 376, 380, ¶ 13 (2010)
(quoting State v. Amaya-Ruiz, 166 Ariz. 152, 161 (1990)); see also Cooper v.
Oklahoma, 517 U.S. 348, 354 (1996) (quoting Medina v. California, 505 U.S. 437,
453 (1992)) (same). A defendant is incompetent to stand trial if “as a result
of a mental illness, defect or disability a defendant is unable to understand
the nature and object of the proceeding or to assist in [his] defense.” Ariz.
Rev. Stat. (“A.R.S.”) § 13-4501; R. Crim. P. 11.1; Amaya-Ruiz, 166 Ariz. at 161-
62 (quoting Dusky v. U.S., 362 U.S. 402, 403 (1960)) (same).

¶13             Competence to stand trial is a legal standard, not a psychiatric
standard. Godinez v. Moran, 509 U.S 389, 402 (1993). “Requiring that a
criminal defendant be competent has a modest aim: it seeks to ensure that
he has the capacity to understand the proceedings and to assist counsel.”
Id.; see also Bishop v. Superior Court, 150 Ariz. 404, 407 (1986) (stating that
“fundamental fairness requires that a defendant be armed with some
minimal awareness of reality before the power of the state is exerted against
him”). “The judge’s duty is to evaluate the data and determine ‘whether
the defendant’s functional impairment is cumulatively so great that he fails
to meet the minimum performance level necessary for the satisfaction of
due process and the preservation of the integrity of the criminal adversary
system.’” Id. at 409 (internal quotation omitted).

¶14            A trial court does not err in refusing to order a second
competency hearing where a defendant proffers “no new information to
call into question the court’s previous finding of competency.” State v.
Lynch, 225 Ariz. 27, 34, ¶ 18 (2010). “Rule 11.3[] requires that a competency
hearing must be held if reasonable grounds exist to support a request.”
Bishop, 150 Ariz. at 407. If at any time it appears that the defendant’s
competency is in doubt “[d]ue process requires the judge to raise the issue
and hold the hearing sua sponte.” Id.; see also Amaya-Ruiz, 166 Ariz. at 162
(stating that judge is under continuing duty to inquire into defendant’s
competency). However, absent new evidence, a court may rely on an
earlier psychologist’s report of a defendant’s competency without abusing
its discretion. Lynch, 225 Ariz. at 34, ¶ 18.


                                       4
                            STATE v. MILES
                           Decision of the Court

¶15          Defendant argues the court should have ordered another Rule
11 evaluation because his statements during the colloquy and during his
testimony showed he was not competent to stand trial. However,
Defendant’s statements were similar to those he made prior to his original
competency evaluation, and following that evaluation, he was found
competent.

¶16            Additionally, in contrast to his grandiose business testimony,
when Defendant testified about his arrest for possession of the pipe and
methamphetamine, he showed he was competent. Defendant recalled the
cigarette pack that was found in his possession and the fact that it contained
methamphetamine; he explained, however, that he was not aware it
contained the drugs. He also acknowledged that he had the glass pipe in
his pocket, but he explained the pipe was not his; rather, he was holding on
to the pipe in order to dispose of it safely.

                               CONCLUSION

¶17            For the reasons above, the court did not abuse its discretion
in declining to order additional Rule 11 evaluations of Defendant. The
record shows the court correctly determined that Defendant was competent
to stand trial. We affirm Defendant’s convictions and sentences.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5